COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 MIGUEL MENDOZA,                                §
                                                                 No. 08-17-00230-CR
                               Appellant,       §
                                                                   Appeal from the
 v.                                             §
                                                                  41st District Court
                                                §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                §
                                Appellee.                        (TC# 20140D02819)
                                                §

                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgments. We therefore affirm the judgments of the court below. This decision

shall be certified below for observance.


       IT IS SO ORDERED THIS 25TH DAY OF NOVEMBER, 2019.

                                             ANN CRAWFORD McCLURE, Senior Judge

Before Rodriguez, J., Palafox, J., and McClure, Senior Judge
McClure, Senior Judge (Sitting by Assignment)